Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3) Morgans Hotel Group Co. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 61748W108 (CUSIP Number) Richard J. McCready NorthStar Capital Investment Corp. 399 Park Avenue, 18th Floor New York, New York 10022 Telephone: (212) 547-2600 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) September 7, 2007 and September 19, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ] . (Continued on following pages) CUSIP NO. 13D 61748W108 1. NAMES OF REPORTING PERSONS: NorthStar Capital Investment Corp. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS [ ] REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Maryland 7. SOLE VOTING POWER: NUMBER OF 2,787,022 Shares SHARES 8. SHARED VOTING POWER: BENEFICIALLY 0 Shares OWNED BY 9. SOLE DISPOSITIVE POWER: REPORTING 2,787,022 Shares PERSON 10. SHARED DISPOSITIVE POWER: WITH 0 Shares 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH 2,787,022 REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) [ ] EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14. TYPE OF REPORTING PERSON: CO -1- CUSIP NO. 13D 61748W108 1. NAMES OF REPORTING PERSONS: NCIC MHG Subsidiary LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS [ ] REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware 7. SOLE VOTING POWER: NUMBER OF 871,815 Shares SHARES 8. SHARED VOTING POWER: BENEFICIALLY 0 Shares OWNED BY 9. SOLE DISPOSITIVE POWER: REPORTING 871,815 Shares PERSON 10. SHARED DISPOSITIVE POWER: WITH 0 Shares 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH 871,815 REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) [ ] EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.5% 14. TYPE OF REPORTING PERSON: OO -2- CUSIP NO. 13D 61748W108 1. NAMES OF REPORTING PERSONS: NorthStar Partnership, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS [ ] REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware 7. SOLE VOTING POWER: NUMBER OF 1,915,207 Shares SHARES 8. SHARED VOTING POWER: BENEFICIALLY 0 Shares OWNED BY 9. SOLE DISPOSITIVE POWER: REPORTING 1,915,207 Shares PERSON 10. SHARED DISPOSITIVE POWER: WITH 0 Shares 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH 1,915,207 REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) [ ] EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.5% 14. TYPE OF REPORTING PERSON: PN -3- CUSIP NO. 13D 61748W108 1. NAMES OF REPORTING PERSONS: W. Edward Scheetz 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO/PF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS [ ] REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION: United States 7. SOLE VOTING POWER: NUMBER OF 1,221,884 Shares SHARES 8. SHARED VOTING POWER: BENEFICIALLY 1,623,090 Shares * OWNED BY 9. SOLE DISPOSITIVE POWER: REPORTING 1,221,884 Shares PERSON 10. SHARED DISPOSITIVE POWER: WITH 1,623,090 Shares * 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH 2,844,974 REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) [ ] EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.19% 14. TYPE OF REPORTING PERSON: IN * Reflects only Mr. Scheetzs proportionate economic and pecuniary interest in the Shares owned directly by NCIC MHG Subsidiary and NorthStar LP and the units owned directly by Residual Hotel Interest LLC, but does not include all of the Shares or units owned by NCIC MHG Subsidiary, NorthStar LP or Residual Hotel Interest LLC, which are reported and reflected elsewhere herein. Mr. Scheetz disclaims beneficial ownership of such Shares owned by NCIC MHG Subsidiary and NorthStar LP and such units owned by Residual Hotel Interest LLC, except to the extent of his economic interest therein has reflected in the numbers set forth on this page and the inclusion of these Shares and units elsewhere in this filing shall not be deemed an admission of beneficial ownership of all the reported Shares and units for the purpose of this filing or for any other purpose. -4- CUSIP NO. 13D 61748W108 1. NAMES OF REPORTING PERSONS: David T. Hamamoto 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS: OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS [ ] REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION: United States 7. SOLE VOTING POWER: NUMBER OF 1,083,564 Shares SHARES 8. SHARED VOTING POWER: BENEFICIALLY 924,408 Shares * OWNED BY 9. SOLE DISPOSITIVE POWER: REPORTING 1,083,564 Shares PERSON 10. SHARED DISPOSITIVE POWER: WITH 924,408 Shares * 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH 2,007,972 REPORTING PERSON 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) [ ] EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.78% 14. TYPE OF REPORTING PERSON: IN * Reflects only Mr. Hamamotos proportionate economic and pecuniary interest in the Shares owned directly by NCIC MHG Subsidiary and NorthStar LP and the units owned directly by Residual Hotel Interest LLC, but does not include all of the Shares or units owned by NCIC MHG Subsidiary, NorthStar LP or Residual Hotel Interest LLC, which are reported and reflected elsewhere herein. Mr. Hamamoto disclaims beneficial ownership of such Shares owned by NCIC MHG Subsidiary and NorthStar LP and such units owned by Residual Hotel Interest LLC, except to the extent of his economic interest therein has reflected in the numbers set forth on this page and the inclusion of these Shares and units elsewhere in this filing shall not be deemed an admission of beneficial ownership of all the reported Shares and units for the purpose of this filing or for any other purpose. -5- This Amendment No. 3, filed by NorthStar Capital Investment Corp (NCIC), NCIC MHG Subsidiary LLC (NCIC MHG Subsidiary), NorthStar Partnership, L.P. (NorthStar LP), Mr. W. Edward Scheetz and Mr. David T. Hamamoto (each, a Reporting Person and collectively, the Reporting Persons) 1 relates to the common stock, par value $.01 per share (the Common Stock), of Morgans Hotel Group Co. (the Company), a Delaware corporation, and amends and supplements the Schedule 13D filed by the Reporting Persons on February 27, 2006 and amended by Amendments Nos. 1 and 2 thereto previously filed. Capitalized terms used but otherwise not defined herein shall have the meanings ascribed to such terms in the Schedule 13D. This Amendment No. 3 is filed to reflect the consummation of the transactions contemplated by Agreement and Plan of Merger, entered into on July 20, 2007, by and among NCIC and NorthStar LP and Messrs. Hamamoto and Scheetz, previously disclosed in Item 4. of Amendment Nos. 1 and 2 hereto, and filed as Exhibit 16 hereto,the consummation of a Stock Redemption Agreement, entered into on September 13, 2007, between DTH Holdings LLC and NCIC and, theconsummation of a Separation Agreement and Release, dated September 19, 2007 betweenW. Edward Scheetz and the Company.
